Citation Nr: 0619577	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for manic depression and 
tinnitus.  

The veteran limited his appeal to the issue of manic 
depression.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  The 
Board of Veterans' Appeals (Board) remanded the veteran's 
claim in December 2003 for further development.  Stegall v. 
West, 11  Vet. App. 268 (1998).  The Board issued a decision 
denying the claim in August 2005.  

The veteran appealed the decision of the Board to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In March 2006, the Court issued an order 
effectuating a Joint Motion to Remand.  The claim has been 
returned to the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted additional evidence since the 
August 2005 decision of the Board.  It includes the results 
of psychological testing and a more recent interview with the 
veteran.  The private psychologist diagnosed a generalized 
anxiety disorder and PTSD.  The diagnosis was based on an 
interview with the veteran and psychological testing which 
did not confirm the diagnosis of PTSD.  There is no 
indication in the October 2005 report that the private 
psychologist had access to or reviewed the veteran's medical 
records.  The private psychologist concluded the veteran was 
an unreliable historian for the purpose of that examination 
due to his cognitive inefficiencies.  

As the Board noted in the prior decision, there are variable 
psychiatric diagnoses in the claims folder.  After reviewing 
the evaluations in the claims folder, the Board has concluded 
there is some question as to whether the veteran's symptoms 
meet the criteria for diagnosis of PTSD.  The regulations 
provide that if the diagnosis of a mental disorder does not 
conform to the DSM-IV or its not supported by the findings on 
the examination report, VA is to request that the findings be 
substantiated.  38 C.F.R. § 4.125 (a)(2005).  The Court 
instructed VA in Cohen v. Brown, 10 Vet. App. 128, 150 (1997) 
to request a new VA examination to determine if the current 
symptoms of PTSD were related to the verified stressors in a 
similar case.  The Board has concluded the veteran should be 
examined by a board of psychiatrists and psychologists to 
resolve the questions of whether there are sufficient 
symptoms of PTSD which meet the criteria for diagnosis under 
DSM-IV and if so, whether they are related to the veteran's 
experiences in the Korean War.  The claim must be remanded to 
determine if the veteran has a psychiatric disorder including 
PTSD which is related to service.  See West v. Brown, 7Vet. 
App. 70, 98-99 (1994).  To allow the veteran every 
opportunity to develop his claim, the Board has concluded 
veteran's claim must be remanded.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for a psychiatric 
disorder since August 2005.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The veteran should be afforded a VA 
psychiatric evaluation by a board of 
three, at least one of whom is a 
psychiatrist.  The claims folder should 
be made available in conjunction with the 
evaluation.  The examiners should be 
informed that the veteran served on 
active duty from August 1949 to September 
1952 which included service in the Korean 
War in an artillery unit.  The examiner 
is asked to review the claims folder, 
with particular attention to the 
following: the service medical records of 
treatment for malaria at a VA hospital in 
August 1951, and subsequent diagnosis of 
manic depression; a February 2002 VA 
psychiatric screening; August 2002 VA 
examination which includes diagnosis of 
an anxiety disorder; August 2002 VA 
treatment records noting an impression of 
a depressive disorder, with pseudo-
dementia in a Korean War Veteran; August 
and September 2002 VA hospitalization 
records; an October 2002 VA evaluation 
report; computed tomography scan in 
September 2003 which showed evidence of 
small vessel disease with cortical 
atrophy; and January 2005 VA records 
which include diagnosis of PTSD; VA April 
and February 2005 VA psychiatric 
evaluations; and an October 2005 private 
psychological evaluation report which 
included psychological testing.  The 
examiners are asked to diagnosis any 
current psychiatric disorder.  For each 
currently diagnosed psychiatric disorder 
they are asked to answer the following:  
Is it at least as likely as not (50 
percent chance) that the current 
psychiatric disorder/s either began in 
service or is related to any incident in 
service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



